If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   July 16, 2019
               Plaintiff-Appellee,

v                                                                  No. 341720
                                                                   Wayne Circuit Court
LAJUAN JOSEPH JEMISON,                                             LC No. 16-008124-01-FC

               Defendant-Appellant.


Before: M. J. KELLY, P.J., and MARKEY and GLEICHER, JJ.

PER CURIAM.

        A jury convicted defendant of three counts of first-degree criminal sexual conduct (CSC-
I), MCL 750.520b(1)(f), for forcefully raping and injuring TP. On appeal, defendant raises
several challenges to trial counsel’s performance, the admission of identification evidence, and
the oath given to witnesses by the trial court. All lack merit. We affirm.

                                       I. BACKGROUND

        Defendant met TP on a phone dating chat-line or an internet dating site. The two talked
on the phone regularly for four or five months and once met at a park where TP was playing with
her children. On January 5, 2009, TP told defendant that she had recently lost her job and
defendant invited himself over to watch a movie; this was only their second meeting. When
defendant arrived, TP’s children were asleep in the next room and the pair settled onto the couch.
Defendant then told TP that he wanted to have sex and would not leave unless TP complied.

       TP described that defendant forcibly removed her clothing and pulled her partially off the
couch. Defendant shoved TP face-down on the floor, pinned her down by placing his forearm on
her neck, and penetrated TP’s anus with his penis. Defendant flipped TP over and penetrated her
vaginally. He then forced TP to perform fellatio. Afraid of traumatizing her children, TP
remained quiet and did not fight back during these events. Defendant, on the other hand,
claimed that the intercourse was consensual. He asserted that he had prearranged to pay TP $100
for vaginal, anal, and oral sex. Afterward, defendant instructed TP to give him a washcloth.
Defendant stole TP’s cell phone while she was out of the room. On his way out of the home,
defendant threatened TP that he could kick her door in.


                                               -1-
       Approximately 20 minutes after defendant left, TP called 911 on her home phone.
Unfortunately, she did not know defendant’s real name, delaying his identification. TP was
transported to the emergency room where doctors noted anal bleeding and vaginal tearing. TP
was required to use stool softeners for several months until her rectum healed. A nurse also
conducted a rape kit. Testing finally conducted in 2012 connected defendant to the seminal fluid
on TP’s vaginal swab. Defendant was excluded as a donor on the anal swab, however.

        Despite defendant’s 2012 DNA identification, law enforcement did not show TP a
photographic lineup until 2016. Noting the “crazy eyes” like her assailant, TP selected two
pictures; one was defendant. At the September 20, 2016 preliminary examination, TP indicated
that she could not identify her assailant in the courtroom, stating, “I can’t recall, because it’s
been like almost seven years.” At trial, however, TP definitively identified defendant. As noted,
defendant claimed at trial that his interaction with TP was consensual. The jury rejected this
theory and convicted defendant as charged.

                                 II. ASSISTANCE OF COUNSEL

        Defendant contends that his appointed trial attorney was ineffective because there was a
breakdown in communication regarding his bond, counsel ignored defendant’s request to present
a medical witness, counsel did not impeach TP with her prior inconsistent statements, and
counsel told defendant not to reveal that TP’s boyfriend arrived during the encounter. Defendant
sought remand to the trial court for an evidentiary hearing, but this Court denied his request.
People v Jemison, unpublished order of the Court of Appeals, entered October 11, 2018 (Docket
No. 341720). Defendant renewed his motion for remand on appeal, but we have concluded that
his ineffective assistance claims may be assessed based on the existing record.

         “Whether a person has been denied effective assistance of counsel is a mixed question of
fact and constitutional law.” People v LeBlanc, 465 Mich. 575, 579; 640 NW2d 246 (2002).
“ ‘[I]t has long been recognized that the right to counsel is the right to the effective assistance of
counsel.’ ” United States v Cronic, 466 U.S. 648, 654; 104 S. Ct. 2039; 80 L. Ed. 2d 657 (1984),
quoting McMann v Richardson, 397 U.S. 759, 777 n 14; 90 S. Ct. 1441; 25 L. Ed. 2d 763 (1970). In
Strickland v Washington, 466 U.S. 668, 687; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984), the United
States Supreme Court held that a convicted defendant’s claim of ineffective assistance includes
two components: “First, the defendant must show that counsel’s performance was deficient. . . .
Second, the defendant must show that the deficient performance prejudiced the defense.” To
establish the first component, a defendant must show that counsel’s performance fell below an
objective standard of reasonableness under prevailing professional norms. People v Solmonson,
261 Mich. App. 657, 663; 683 N.W.2d 761 (2004). With respect to the prejudice prong, the
defendant must demonstrate a reasonable probability that but for counsel’s errors the result of the
proceedings would have differed. Id. at 663-664. But “[e]ffective assistance of counsel is
presumed, and the defendant bears a heavy burden of proving otherwise.” People v Rodgers,
248 Mich. App. 702, 714; 645 NW2d 294 (2001).

       Defendant first challenges defense counsel’s failure to respond to his request to file a
motion to change the conditions of his bond. Defendant cannot establish prejudice, however, as
defendant personally and successfully petitioned for the removal of his tether restrictions.


                                                 -2-
        Defendant contends that counsel should have presented medical evidence to counter TP’s
claim of injury. Appellate counsel notes that trial counsel did not present his case file upon
request and that no defense witness list appears in the lower court file. We do not condone trial
counsel’s failure in this regard. However, the record does not support that he was ineffective.
“Decisions regarding whether to call or question witnesses are presumed to be matters of trial
strategy.” People v Russell, 297 Mich. App. 707, 716; 825 NW2d 623 (2012). “[T]he failure to
call witnesses only constitutes ineffective assistance of counsel if it deprives the defendant of a
substantial defense.” People v Dixon, 263 Mich. App. 393, 398; 688 NW2d 308 (2004). A
substantial defense is one that may have made a difference in the outcome of the trial. People v
Chapo, 283 Mich. App. 360, 371; 770 NW2d 68 (2009).

        “Personal injury” is a necessary element to establish CSC-1 under MCL 750.520b(1)(f).
People v Nickens, 470 Mich. 622, 629; 685 NW2d 657 (2004). The prosecution established this
element through TP’s medical records and the testimony of Elaina Rouse, the sexual assault
nurse who examined TP. Rouse testified that TP “had significant genital trauma, both vaginally
and anally.” TP further testified that she was required to use stool softeners for several months
until she was healed. It is unlikely that any other professional who contemporaneously examined
TP would testify differently. And no independent examiner would be able to disprove Rouse’s
diagnosis seven years after the fact.

        In any event, defendant was not denied a defense; counsel merely chose a different tactic.
Defense counsel did not deny that defendant and TP had a sexual encounter or that TP was
injured as a result. Rather, counsel argued that the interaction was consensual. “The law does
not require counsel to raise every available nonfrivolous defense.” Knowles v Mirzayance, 556
U.S. 111, 127; 129 S. Ct. 1411; 173 L. Ed. 2d 251 (2009). Indeed, the decision to advocate for one
defense over another is considered a matter of trial strategy. People v Hedelsky, 162 Mich. App.
382, 387; 412 NW2d 746 (1987). Given the existing medical evidence, focusing on consent
rather than injury was a sound decision.

        Defendant argues that counsel should have impeached TP with her prior inconsistent
statements. A careful review of defense counsel’s cross-examination of TP, however, reveals
that counsel did attempt to impeach TP in this manner. Defense counsel confronted TP with her
police statement, which diverged from her trial testimony in several respects, including the
length of time TP knew defendant, what time defendant came to her house, and whether the two
watched a movie.

        Defendant asserts that defense counsel failed to challenge TP’s identification of him at
trial, despite her inability to identify him at the preliminary examination. Defense counsel
actually did address this issue, but TP explained that she did not recall being unable to identify
defendant before. In any event, identity was a nonissue in this case. DNA evidence established
that defendant had at least vaginally penetrated TP. Likely because of this conclusive evidence,
defense counsel pursued a consent defense, rather than denying defendant’s identity as the
perpetrator. Consistent with this defense, defendant admitted at trial that he was the individual
who came to TP’s house on the night in question and engaged in sexual relations. There was no
reason to challenge TP’s identification further.



                                                -3-
        Defendant asserts that counsel ineffectively advised him not to testify that TP’s boyfriend
came home during their interaction. Defendant describes that TP’s “boyfriend c[ame] into the
house while he was partially undressed.” In defendant’s view, this evidence supports that his
meeting with TP was only a “business transaction,” rather than a “several month long
friendship.” “If the boyfriend were angry, she may have claimed that it was an assault, to get
herself off the hook with him.” The boyfriend’s sudden arrival provided an alternate explanation
for TP’s genital injuries and could identify the source of the seminal fluid on TP’s anal swab,
defendant insists, and would further explain why TP waited 20 minutes to call 911 after he left.
Absent any corroborating evidence, however, defense counsel could have concluded that
defendant’s proffered “boyfriend” defense would not have assisted his case. We cannot
conclude that counsel’s decision was deficient or that the introduction of this evidence likely
would have swayed the jury. Accordingly, defendant cannot establish that his trial attorney was
constitutionally deficient.

                                      III. WITNESS OATH

       Defendant complains that the trial court failed to administer a proper oath to the trial
witnesses. Our review is limited to plain error affecting defendant’s substantial rights as he did
not object to the form of the oath below. People v Putnam, 309 Mich. App. 240, 243; 870 NW2d
593 (2015).

        “[W]itnesses in judicial proceedings must swear or affirm that their testimony will be
true.” Id. Oaths are typically administered pursuant to MCL 600.1432(1), which provides:

              The usual mode of administering oaths now practiced in this state, by the
       person who swears holding up the right hand, shall be observed in all cases in
       which an oath may be administered by law except as otherwise provided by law.
       The oath shall commence, “You do solemnly swear or affirm”.

MCL 600.1424 provides an exception: “Every person conscientiously opposed to taking an oath
may, instead of swearing, solemnly and sincerely affirm, under the pains and penalties of
perjury.” MRE 603 also governs the practices and procedures for administering oaths:

               Before testifying, every witness shall be required to declare that the
       witness will testify truthfully, by oath or affirmation administered in a form
       calculated to awaken the witness’[s] conscience and impress the witness’[s] mind
       with the duty to do so.

“As the plain language of MRE 603 makes clear, no particular ceremonies, observances, or
formalities are required of a testifying witness so long as the oath or affirmation ‘awaken[s]’ the
witness’s conscience and ‘impress[es]’ his or her mind with the duty to testify truthfully.”
Donkers v Kovach, 277 Mich. App. 366, 373; 745 NW2d 154 (2007) (alterations in original). To
the extent that MRE 603 conflicts with MCL 600.1432(1) or MCL 600.1434, MRE 603 controls.
Donkers, 277 Mich. App. at 373.

       Here, the trial court asked the witnesses various forms of the following questions: Do you
promise to answer truthfully, honestly, or accurately and do you promise to answer completely?
Each witness answered in the affirmative. This Court approved the current trial judge’s nearly
                                                -4-
identical oath administration in Putnam. We discern no ground to reach a different result in this
case.

       Defendant further contends that counsel was ineffective for failing to object below.
Given this Court’s resolution in Putnam, counsel had no ground for objection. “Failing to
advance a meritless argument or raise a futile objection does not constitute ineffective assistance
of counsel.” People v Ericksen, 288 Mich. App. 192, 201; 793 NW2d 120 (2010).

                            IV. IDENTIFICATION OF DEFENDANT

        Defendant contends that TP’s identification of him at trial, after being unable to identify
him at the preliminary examination, violated his rights to due process and to a fair trial. The in-
court identification procedure, defendant asserts, was unduly suggestive as he was seated at the
defense table. Defendant also argues that the prosecutor knew this definitive identification was
false and elicited it anyway. Defendant failed to preserve these challenges below and our review
is limited to plain error affecting defendant’s substantial rights. See People v Carines, 460 Mich.
750, 763; 597 NW2d 130 (1999).

        “An identification procedure that is unnecessarily suggestive and conducive to irreparable
misidentification constitutes a denial of due process.” People v Williams, 244 Mich. App. 533,
542; 624 NW2d 575 (2001). In order to challenge an identification on the basis of lack of due
process, a defendant must show that the pretrial identification procedure was so suggestive in
light of the totality of the circumstances that it led to a substantial likelihood of misidentification.
Id. (quotation marks and citation omitted). “[A]n improper suggestion often arises when ‘the
witness when called by the police or prosecution either is told or believes that the police have
apprehended the right person,’ or when ‘the witness is shown only one person or a group in
which one person is singled out in some way, he is tempted to presume that he is the person.’ ”
People v Gray, 457 Mich. 107, 111; 577 NW2d 92 (1998), quoting People v Anderson, 389 Mich.
155, 178; 205 NW2d 461 (1973), overruled in part on other grounds by People v Hickman, 470
Mich. 602 (2004).

       This Court reasoned in People v Barclay, 208 Mich. App. 670, 675-676; 528 NW2d 842
(1995) (citations omitted):

                The need to establish an independent basis for an in-court identification
        arises where the pretrial identification is tainted by improper procedure or is
        unduly suggestive. At no point has defendant argued that the lineup procedure
        was improper or unduly suggestive. Rather, defendant’s argument is premised on
        the fact that Byrd did not identify defendant at a pretrial corporeal lineup, but
        identified him in court (at the preliminary examination) as the man who poured
        the gasoline in the store. The fact that Byrd did not identify defendant at the
        lineup did not render his subsequent in-court identification inadmissible. Rather,
        this was a credibility issue that was properly before the jury to determine. The
        trial court did not commit clear error in allowing the in-court identification
        testimony.




                                                  -5-
        Defendant similarly does not argue that the photographic array was improperly
suggestive, and TP indicated that defendant could be her assailant from his picture. And TP’s
failure to identify defendant at the preliminary examination did not render her trial identification
inadmissible; it merely created a credibility issue for the jury to resolve. Id.

        In any event, defendant’s seat at the defense table, by itself, was not impermissibly
suggestive. “Simply because an identification procedure is suggestive does not mean it is
necessarily constitutionally defective.” People v Colon, 233 Mich. App. 295, 304; 591 NW2d 692
(1998). Where there is no evidence that a pretrial identification procedure was unduly
suggestive, “no independent basis for the identification need be established.” People v
Syakovich, 182 Mich. App. 85, 89; 452 NW2d 211 (1989). As noted, defendant does not
challenge the pretrial photographic array. Accordingly, there was no need to establish an
independent basis for TP’s identification of defendant, and the trial court did not err by admitting
the in-court identification.

       We discern no misconduct on the prosecutor’s part in eliciting this testimony either. “[A]
conviction obtained through the knowing use of perjured testimony offends a defendant’s due
process protections guaranteed under the Fourteenth Amendment.” People v Aceval, 282 Mich
App 379, 389; 764 NW2d 285 (2009). “[A] conviction will be reversed and a new trial will be
ordered, but only if the tainted evidence is material to the defendant’s guilt or punishment.” Id.
“Thus, it is the ‘misconduct’s effect on the trial, not the blameworthiness of the prosecutor,
[which] is the crucial inquiry for due process purposes.’ ” Id. at 390, quoting Smith v Phillips,
455 U.S. 209, 220 n 10; 102 S. Ct. 940; 71 L. Ed. 2d 78 (1982) (alteration in original).

        The prosecutor was aware that TP selected defendant and another individual as her
assailant during a photographic lineup and was unable to definitively state at the preliminary
examination that defendant was the man who sexually assaulted her. Rather than eliciting a false
identification at trial, the prosecutor attempted to reconcile the two prior identifications. The
jury heard about the photographic lineup and the preliminary examination and therefore could
reach its own conclusion regarding TP’s credibility. Ensuring that the jury had all necessary and
relevant information was not misconduct. Moreover, TP’s eyewitness identification was not
necessary in this case as DNA evidence connected defendant to the assault, and defendant
admitted having had sexual relations with TP. The prosecutor could have pursued charges even
if TP was unable to identify her assailant throughout. The in-court identification, even if
imperfect, therefore was not overly prejudicial or outcome-determinative.

       We affirm.



                                                             /s/ Michael J. Kelly
                                                             /s/ Jane E. Markey
                                                             /s/ Elizabeth L. Gleicher




                                                -6-